Citation Nr: 1540122	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  13-21 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a compensable initial rating for bilateral ocular surface dryness.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to August 1976, and from March 1985 to June 2001.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


REMAND

In August 2014, the Board remanded the Veteran's above-captioned claim, in part, to provide him a VA examination.  The Board requested that the VA examiner address:  (1) the current severity of the Veteran's service-connected bilateral ocular surface dryness, including all of the associated symptoms; (2) whether any previous or current eye disability, including, but not limited to, corneal dystrophy, lagophthalmus, and keratoconus, is/are due to or aggravated by the Veteran's service-connected bilateral ocular surface dryness; and (3) whether the Veteran's service-connected bilateral ocular surface dryness is manifested by disability of the lacrimal gland/apparatus.

In May 2015, the Veteran underwent a VA examination to assess the severity of his service-connected bilateral ocular surface dryness and to address the directives of the August 2014 remand.  After reviewing the relevant evidence of record and administering a clinical evaluation, the examination opined as follows:

[The] Veteran has [a noncompensable rating] for [service-connected] eye injury.  No records of eye injury noted during health files review.  No residual signs of eye injury noted today.  [The] Veteran has mild signs of keratoconus[, bilaterally].  Also noted in [the service treatment records].  Mild irregular corneal astigmatism is suspected which decreased mildly [the V]eteran's visual acuities.  [The] Veteran has mild signs of dry eyes with severe subjective symptoms.  He was diagnosed with dry eyes while in service.  No signs of diabetic ocular manifestations noted today [bilaterally].  His bilateral cataracts are due to his age.  No signs of corneal dystrophy or lagophthalmos noted today.  It is unlikely that the dry eye disorder is the cause of keratoconus.  It is also unlikely that the dry eye disorder aggravated keratoconus.

As emphasized above, in the August 2014 remand, the Board requested that the examiner render an opinion as to whether any current or previously diagnosed eye disability was aggravated by the Veteran's service-connected bilateral ocular surface dryness.  However, in the May 2015 opinion, the examiner limited the analysis to whether corneal dystrophy and lagophthalmus was/were present at the time of the examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).  With respect to keratoconus, the examiner opined that it was "unlikely" that this disability was caused or aggravated by keratoconus without providing any underlying rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  For these reasons, the Board finds that the May 2015 VA examination is inadequate for purposes of adjudicating the Veteran's claim.  Consequently, a remand is required in order to provide the Veteran with another VA examination.

Additionally, in the August 2014 remand, the Board found that the Veteran had reasonably raised a claim to reopen the issue of entitlement to service connection for bilateral keratoconus.  As such, the Board referred this issue to the RO for the appropriate action.  The Board is unable to locate any documentation demonstrating that the RO has developed or adjudicated this issue.  Given that these claims are inextricably intertwined, the Board finds that a remand is also warranted for contemporaneous adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).

Accordingly, the case is remanded for the following action:

1.  The RO must undertake the appropriate action regarding the Veteran's reasonably raised and referred claim to reopen the issue of entitlement to service connection for bilateral keratoconus.

2.  The Veteran must then be afforded a VA examination with an Ophthalmologist to determine the current severity of his service-connected bilateral ocular surface dryness.  The claims file, in the form of electronic records, must be made available to and reviewed by the examiner. Any indicated diagnostic tests and studies must be accomplished, to include a corneal topography, if deemed necessary.  All pertinent symptomatology and findings must be reported in detail.  The examiner must conduct a full clinical evaluation of the Veteran's bilateral ocular surface dryness, to include visual acuity testing.  The examiner must indicate all manifestations of the bilateral ocular surface dryness. 

Additionally, the examiner must address:

(a) whether any current or previously diagnosed eye disorder, to include, but not limited to, corneal dystrophy, lagophthalmus, and keratoconus, is/are due to the Veteran's service-connected bilateral ocular surface dryness; AND

(b) whether any current or previously diagnosed eye disorder, to include, but not limited to, corneal dystrophy, lagophthalmus, and keratoconus, is/are aggravated by the Veteran's service-connected bilateral ocular surface dryness.

In so doing, the examiner must consider and discuss the Veteran's statements, the post-service treatment records, and the service treatment records, to include the multiple ocular topographies conducted in service.  

The examiner must provide a complete rationale for all opinions expressed.  

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claim.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

